1. The defendant did not put his character in issue. The court permitted the State to introduce the following evidence over the objection then and there made by the defendant that it put his character in issue, to wit: The testimony of Mrs. Thomas, "that the defendant was mean and sassy;" and the testimony of Mr. Thomas, "that the defendant was a bad negro; that all the negroes were afraid of him." The court overruled the objection and allowed the witnesses to testify as stated whereupon the defendant made a motion for a mistrial, which was also overruled by the court. This was reversible error. The State can no put the general character of the defendant in issue in a criminal case Code, § 38-202; Moulder v. State, 9 Ga. App. 438
(71 S.E. 682); Worley v. State, 138 Ga. 336
(4) (75 S.E. 240).
2. The other assignment of error will not be specifically dealt with by this court, for it relates to a matter which we do not think will be of practical importance, and which will probably not arise in another trial.
Judgment reversed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED JANUARY 11, 1944.